Citation Nr: 1104522	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.  

2.  Entitlement to service connection for a right knee disorder, 
to include degenerative joint disease.

3.  Entitlement to service connection for a low back disorder, to 
include degenerative joint disease, also claimed as secondary to 
a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder, 
to include degenerative joint disease, also claimed as secondary 
to a right knee disorder.  

5.  Entitlement to service connection for a left hip disorder, to 
include degenerative joint disease, also claimed as secondary to 
a right knee disorder.  

6.  Entitlement to service connection for Meniere's Disease.

7.  Entitlement to service connection for bilateral hearing loss 
disability.  

8.  Entitlement to service connection for residuals of a 
concussion.  

9.  Entitlement to service connection for fibromyalgia.  

10.  Entitlement to service connection for an adjustment disorder 
with mixed anxiety and depressed mood (claimed as anxiety and 
depression).  

11.  Entitlement to an initial compensable disability evaluation 
for a history of a fracture of the left 4th and 5th ribs.

12.  Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	National Veterans Disability 
Advocates, LLC


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 2002 to June 2003.  
The Veteran also served in the Reserves for a period in excess of 
19 years.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Montgomery, Alabama.  

The Veteran appeared at a hearing before a local hearing officer 
at the RO in March 2006 and at a Travel Board hearing at the RO 
before the undersigned Acting Veterans Law Judge in April 2010.  
Transcripts of the hearings are of record.  

The issues of entitlement to service connection for a right knee 
disorder, also claimed as degenerative joint disease of the knee; 
a low back disorder, to include degenerative joint disease, also 
claimed as secondary to a right knee disorder; a left knee 
disorder, to include degenerative joint disease, also claimed as 
secondary to a right knee disorder; a left hip disorder, to 
include degenerative joint disease, also claimed as secondary to 
a right knee disorder; residuals of a concussion; bilateral 
hearing loss disability; Meniere's Disease; fibromyalgia; and a 
psychiatric disorder; are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on her part.  


FINDINGS OF FACT

1.  At her April 2010 Travel Board hearing, the Veteran testified 
and set forth in writing that she wished to withdraw her appeal 
as to the issue of entitlement to service connection for 
residuals of a left ankle sprain and basic eligibility for 
nonservice-connected pension benefits.  

2.  Residuals of left 4th and 5th rib fractures are not 
manifested by impairment which is analogous to removal of one rib 
or resection of two or more ribs without regeneration.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as 
it relates to the issues of entitlement to service connection for 
residuals of a left ankle sprain and basic eligibility for 
nonservice-connected pension benefits have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 
(2010).

2.  The criteria for an initial compensable rating for left 4th 
and 5th rib fracture residuals have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5297 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Left Ankle Sprain and 
Eligibility for Nonservice-connected 
Pension Benefits

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The 
Veteran, at her April 2010 hearing, withdrew her appeal as to the 
issues of service connection for residuals of a left ankle sprain 
and eligibility for nonservice-connected pension benefits.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to these issues.

Residuals of Fractures of the Left 4th and 5th Ribs

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The U.S. Court of 
Appeals for Veterans Claims (Court) has instructed that in 
applying these regulations VA should obtain examinations in which 
the examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or pain.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston 
v. Brown, 10 Vet. App. 80, 84-5 (1997).

The record indicates that the Veteran sustained injuries to her 
left ribs in a motor vehicle accident in July 2001.  

At the time of a July 2005 VA examination, the Veteran reported 
that the rib problems consisted mainly of pain she would get when 
wearing a bra, otherwise she did not have any constant pain.  The 
Veteran denied having any breathing difficulty.  There were no 
limitations.  Physical examination revealed tenderness over the 
left 4th and 5th rib area at the lateral side of the breast.  X-
rays of the ribs revealed a well healed rib fracture deformity 
involving the posterolateral portion of the left fourth rib and 
minimal trauma to the left fifth rib at a similar location.  It 
was the X-ray examiner's impression that the Veteran had old left 
rib fractures with no acute bone changes.  The VA examiner 
rendered a diagnosis of fractured ribs on the left side.  

At her March 2006 hearing, the Veteran testified that once a week 
she would get a catch in her back located at the rib area.  

Treatment records associated with the claims folder subsequent to 
the examination reveal no complaints of or treatment for any rib 
problems.  

At the time of her April 2010 hearing, the Veteran complained of 
being unable to lay on her left side and having problems with her 
bra.  She reported having daily pain in the rib area.  She noted 
that if she laid on that side it would wake her up.  She 
indicated that pain was her only symptom.

This disability is evaluated as noncompensably disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5297, for removal of 
ribs.  Under this DC, a 10 percent evaluation requires, at a 
minimum, removal of one rib or the resection of two or more ribs 
without regeneration.  Here, the evidence of record does not 
demonstrate, nor does the Veteran claim, that any of the ribs 
were removed or resected.  Rather, the record demonstrates that 
while she suffered from fractures in service, there is only pain 
in the rib area.  Therefore, a compensable rating for her 
service-connected residuals of left rib fractures is not 
warranted.

In addition, neither the Veteran nor any examiner has established 
that pain or flare-ups result in functional loss, disability, or 
other manifestations that would equate to removal or resection of 
the rib.  The evidence of record does not indicate limitation of 
function of movement or of daily activities from this injury.  
Although the effect of such must be considered when making a 
rating determination, under the circumstances of this case the 
Rating Schedule does not require a separate rating for pain.  See 
38 C.F.R. §§ 4.40. 4.45, 4.59; Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
Therefore the Board concludes that the overall disability picture 
presented warrants no more than a noncompensable evaluation under 
DC 5297 throughout the entire appeal period.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. §  3.321(b)(1).  (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's left rib fractures are manifested by pain but 
result in no limitation of motion or functional impairment.  
Moreover, the Veteran has not been recently hospitalized for this 
disorder.  There have also been no findings or reports of marked 
interference with employment resulting from the rib disorder.  As 
such, the rating criteria are adequate and the criteria for 
referral for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates to 
the issue of a higher initial evaluation, the courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified. The Veteran was also 
afforded a VA examination with the results obtained being 
sufficient to properly rate the disability.  She also appeared at 
several hearings.  Based upon the foregoing, no further action is 
necessary to assist the Veteran in substantiating the claim.


ORDER

The appeal, as to the issues of entitlement to service connection 
for residuals of a left ankle sprain and eligibility for 
nonservice-connected pension benefits, is dismissed.

An initial compensable disability evaluation for a history of a 
fracture of the left 4th and 5th ribs is denied.


REMAND

As it relates to the Veteran's claim of service connection for a 
right knee disorder, to include degenerative joint disease of the 
right knee, the Board notes that prior to her entrance into 
active service in December 2002, the Veteran had undergone 
several operations on her knee.  The Board notes that service 
treatment records for the Veteran's period of active duty reveal 
that she sustained an injury to both her right and left knees 
when falling down a set of stairs in April 2003.  The Veteran was 
treated for both her right and left knees as a result of the 
fall.  Thereafter, the Veteran continued to complain of right 
knee pain following her release from active duty.  

At the time of a July 2005 VA examination, the examiner noted 
that the Veteran sustained an injury to the right knee in April 
2003.  He further indicated that the Veteran reported that 
following the incident her knee became progressively worse.  The 
examiner rendered a diagnosis of degenerative arthritis of the 
right knee.  He did not render an opinion as to whether the 
Veteran's right knee was aggravated by the April 2003 inservice 
incident.  The Board notes that any adjudication must be 
determined based upon independent medical judgment, rather than 
the superimposed judgment of the adjudicator, and in this case, 
there is inadequate medical opinion in the file to answer many of 
the pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Where the Board makes a decision based on 
an examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination."  
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993).

With regard to the claimed low back, left hip, and left knee 
disorders, the Board notes that the Veteran has claimed that 
these disorders are caused or aggravated by her right knee 
disorder.  As the issue of service connection for a right knee 
disorder has not yet been decided, the issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  In addition, under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately due 
to or the result of a service-connected disease or injury.  The 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
38 C.F.R. § 3.310 was revised, effective October 10, 2006.  
Because the Veteran filed her currently appealed claims for 
service connection prior to the date of the 38 C.F.R. § 3.310 
regulation change, whichever version of 38 C.F.R. § 3.310 that is 
most favorable to the Veteran should be applied in adjudicating 
the issues of service connection.  

Moreover, while the July 2005 VA examiner rendered diagnoses of 
degenerative arthritis of the left knee, left hip, and lumbar 
spine, he did not render an opinion as to the etiology of these 
disorders and their relationship, if any, to the Veteran's period 
of service or the right knee disorder.  A medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Medical opinions that 
are not accompanied by rationales are not adequate for 
adjudication purposes.  

As it relates to the Veteran's claim of service connection for a 
concussion, the Board notes that the Veteran claims to have 
sustained a concussion as a result of the July 2001 motor vehicle 
accident.  At the time of the July 2005 VA examination, the 
examiner noted the Veteran's complaints of a concussion stemming 
from the July 2001 motor vehicle accident.  He rendered a 
diagnosis of a history of concussion with complaints of 
headaches, mixed, migraine/tension.  At her March 2006 hearing, 
the Veteran indicated that it was her belief that she had 
seizures associated with the concussion she sustained in the 
motor vehicle accident.  At her April 2010 hearing, the Veteran 
testified that she had been knocked unconscious in the July 2001 
motor vehicle accident.  Based upon the above, the Veteran should 
be afforded an additional VA examination to determine the nature 
and etiology of any concussion residuals, if any, from the July 
2001 motor vehicle accident.  

With regard to the Veteran's claim of service connection for 
hearing loss, the Board notes that while decibel level readings 
for both the right and left ear were within normal limits for VA 
rating purposes at the time of the Veteran's July 2005 VA 
examination, CNC recognition testing evaluations were below 94 
percent for each ear.  Thus, the Veteran has been shown to have a 
hearing loss as defined in 38 C.F.R. § 3.385.  The Veteran has 
expressed her belief that her hearing loss is related to noise 
exposure that she received during her course of military service, 
including during her period of active service from December 2002 
to June 2003.  She maintains that she was exposed to construction 
noise during her period of active duty service which contributed 
to her hearing loss.  

As to the Veteran's claim of service connection for Meniere's 
Disease, the Board notes that the Veteran was afforded a VA ear 
examination in July 2005, at which time a diagnosis of Vestibular 
Meniere's disease with episodic and positional vertigo was 
rendered.  The examiner did not have the claims folder available 
to him for review at the time of the examination.  The Veteran 
has indicated that the symptomatology associated with the 
Meniere's disease increased in severity during her period of 
active service.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  While the July 
2005 audiological examiner indicated that the Veteran did not 
have a hearing loss, the regulations indicate that she does.  
Moreover, the examiner did not render an opinion as to the 
etiology of any current hearing loss, and its relationship, if 
any, to the Veteran's period of service.  Likewise, the July 2005 
VA ear examiner also did not render an opinion as to the etiology 
of any current Meniere's disease and its relationship to the 
Veteran's period of service.  

As to the Veteran's claim of service connection for fibromyalgia, 
the Board notes that the Veteran appears to have been diagnosed 
as having fibromyalgia prior to her entrance into active duty in 
December 2002.  At the time of the July 2005 VA examination, the 
examiner diagnosed the Veteran as having fibromyalgia.  He noted 
that the Veteran reported that it had been diagnosed over 20 
years ago.  At her April 2010 hearing, the Veteran reported that 
the symptoms associated with her fibromyalgia had increased in 
severity during her period of active duty.  She also noted that 
her fibromyalgia increased in severity following the July 2001 
automobile accident.  While the Veteran was afforded a VA 
examination with regard to her fibromyalgia, the examiner did not 
render an opinion as to the etiology of the fibromyalgia, and its 
relationship, if any, to the Veteran's period of active service 
or the July 2001 automobile accident.  Such an opinion is 
warranted in order to properly address the Veteran's claim.  

With regard to the Veteran's claim of service connection for an 
adjustment disorder with mixed anxiety and depressed mood 
(claimed as anxiety and depression), the Board notes that the 
Veteran has been afforded several VA examinations throughout the 
course of this appeal.  At the time of a July 2005 VA 
examination, the Veteran was diagnosed as having an adjustment 
disorder with mixed anxiety and depressed mood, chronic.  
Treatment records obtained in conjunction with the Veteran's 
claim containing numerous diagnoses of PTSD, generalized anxiety 
disorder, and major depressive disorder.  At the time of a 
September 2008 VA examination, the Veteran was diagnosed as 
having bipolar disorder, not otherwise specified, and other 
substance abuse (Seroquel) as well as borderline personality 
features.  

When rendering his diagnoses, the July 2005 VA examiner indicated 
that it was at least as likely as not that the Veteran was 
suffering from symptoms of depression and anxiety that were as 
likely as not related to her chronic medical problems.  As 
multiple claims of service connection for medical disorders 
remain outstanding, the issue of service connection for a 
psychiatric disorder is inextricably intertwined with these 
disorders based upon the examiner's opinion.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, if service 
connection is granted for any of the above noted physical 
disorders, this matter should be referred to the September 2008 
VA examiner, if available, and he should then be requested to 
render an opinion as to whether it is at least as likely as not 
that any of the disorders cause or aggravate any current 
psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current right 
knee, left knee, left hip, and low back 
disorder.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
made be made available to the examiner for 
review in conjunction with the examination 
and must be reviewed prior to rendering any 
opinions, with said review being noted in 
the report. 

As it relates to the right knee, the 
examiner is requested to render the 
following opinions:

(a) Does the Veteran currently have a right 
knee disorder?  If so, what is the etiology 
of this disorder and is it at least as 
likely as not (50 percent or more) related 
to service?

(b) Did the Veteran have any right knee 
disorder at the time of her entrance into 
active service in December 2002, and if so, 
what was the nature of this disability?

(c) If the Veteran entered service with a 
right knee disorder, did this disorder 
increase in severity during service and if 
so, did the increase in severity represent 
simply a temporary or intermittent flare-up 
of the pre-service condition without 
worsening of the underlying condition or 
did the increase in severity represent a 
worsening of the underlying condition 
beyond the natural progress of the 
disorder?  The examiner should make 
specific reference to the April 2003 injury 
sustained by the Veteran along with 
subsequent treatment records relating to 
this incident when rendering the above 
opinions.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

As it relates to the lumbar spine disorder, 
the examiner is requested to answer the 
following questions:  

(a) Does the Veteran currently have a 
lumbosacral spine disorder?  If so, what is 
the etiology of this disorder and is it at 
least as likely as not (50 percent or more) 
related to service?

(b) Did the Veteran have any lumbosacral 
spine disorder at the time of her entrance 
into active service in December 2002, and 
if so, what was the nature of this 
disability?  The examiner should also 
comment on whether it is at least as likely 
as not that any current lumbosacral spine 
disorder is related to the July 2001 motor 
vehicle accident.

(c) If the Veteran entered active service 
in December 2002 with a lumbosacral spine 
disorder, did this disorder increase in 
severity during service and if so, did the 
increase in severity represent simply a 
temporary or intermittent flare-up of the 
pre-service condition without worsening of 
the underlying condition or did the 
increase in severity represent a worsening 
of the underlying condition beyond the 
natural progress of the disorder?  

(d) If not, is it at least as likely as not 
that the Veteran's right knee disorder 
caused or aggravated (permanently worsened) 
any current low back disorder?  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

As it relates to the claimed left knee 
disorder, the examiner is requested to 
answer the following questions:  

(a) Does the Veteran currently have a left 
knee disorder?  If so, what is the etiology 
of this disorder and is it at least as 
likely as not (50 percent or more) related 
to her period of active service, to include 
an injury sustained as a result of the 
April 2003 fall or the July 2001 motor 
vehicle accident?

(b) If not, is it at least as likely as not 
that the Veteran's right knee disorder 
caused or aggravated (permanently worsened) 
any current left knee disorder?  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

As it relates to the claimed left hip 
disorder, the examiner is requested to 
answer the following questions:  

(a) Does the Veteran currently have a left 
hip disorder?  If so, what is the etiology 
of this disorder and is it at least as 
likely as not (50 percent or more) related 
to her period of active service, to include 
any injury sustained as a result of the 
April 2003 fall, or the July 2001 motor 
vehicle accident?

(b)  If not, is it at least as likely as 
not that the Veteran's right knee disorder 
caused or aggravated (permanently worsened) 
any current left hip disorder?  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any concussion residuals.  All 
indicated tests and studies should be 
performed and all findings must be reported 
in detail.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review and the examiner should 
note such review in the report.  The 
examiner is requested to render the 
following opinion: Does the Veteran have 
any current concussion residuals?  If so, 
is it at least as likely as not that any 
current concussion residuals are related to 
the July 2001 motor vehicle accident or the 
Veteran's period of active service from 
December 2002 to June 2003?  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

3.  Schedule the Veteran for a VA 
otolaryngology examination to determine the 
nature and etiology of any Meniere's 
Disease and any current hearing loss.  All 
indicated tests and studies, including an 
audiogram, should be performed and all 
findings must be reported in detail.  The 
claims folder made be made available to the 
examiner for review in conjunction with the 
examination and must be reviewed prior to 
rendering any opinions, with said review 
being noted. 

As it relates to Meniere's Disease and 
hearing loss, the examiner is requested to 
render the following opinions:

(a) Does the Veteran currently have hearing 
loss and/or Meniere's Disease?  If so, what 
are the etiologies of these disorders and 
are they at least as likely as not (50 
percent or more) related to service?

(b) Did the Veteran have hearing loss or 
Meniere's Disease at the time of her 
entrance into active service in December 
2002, and if so, what was the nature of 
this disability?

(c) If the Veteran entered active service 
with Meniere's disease or bilateral hearing 
loss, did these disorders increase in 
severity during service and if so, did the 
increase in severity represent simply a 
temporary or intermittent flare-up of the 
pre-service condition without worsening of 
the underlying condition or did the 
increase in severity represent a worsening 
of the underlying condition beyond the 
natural progress of the disorder?  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current fibromyalgia.  All 
indicated tests and studies should be 
performed and all findings must be reported 
in detail.  The claims folder made be made 
available to the examiner for review in 
conjunction with the examination and must 
be reviewed prior to rendering any 
opinions, with said review being noted. 

The examiner is requested to render the 
following opinions:

(a) Does the Veteran currently have 
fibromyalgia?  If so, what is the etiology 
of this disorder and is it at least as 
likely as not (50 percent or more) related 
to service?

(b) Did the Veteran have any fibromyalgia 
at the time of her entrance into active 
service in December 2002, and if so, what 
was the nature of this disability?

(c) If the Veteran entered active service 
with fibromyalgia, did this disorder 
increase in severity during active service 
and if so, did the increase in severity 
represent simply a temporary or 
intermittent flare-up of the pre-service 
condition without worsening of the 
underlying condition or did the increase in 
severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?  The examiner 
should also make reference to the July 2001 
automobile accident and what impact, if 
any, this had on the Veteran's 
fibromyalgia.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

5.  If after the above actions, service 
connection is granted for any of the 
claimed physical disorders, the claims 
folder should be referred to the examiner 
who performed the September 2008 VA 
psychiatric examination.  The examiner 
should, following a review of the claims 
folder, render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any disorder 
for which service connection is in effect 
caused or aggravated any current 
psychiatric disorder.  The examiner should 
address the various psychiatric disorders 
diagnosed in the claims folder.  If the 
examiner is no longer available, schedule 
the Veteran for a VA examination, with the 
examiner providing the above requested 
opinion.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

6.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


